Per Curiam: All of the above claims, as well as certain other claims now pending in this court, arise by reason of the construction by the respondent of the approach to the Cedar Street Bridge in the city of East Peoria, all of which cases are known as East Peoria Bridge cases. All of the claimants herein are represented by the same counsel, and inasmuch as all of the cases grew out of the same transaction and involve the same questions, it has been agreed by counsel for the respective parties, that the cases be consolidated for the purpose of this hearing. The facts as to local conditions at and during the time involved in these cases, as well as the facts which apply generally to all of such cases, have been fully set forth in the consolidated cases of George Treharne and Rosie Treharne vs. State of Illinois, No. 1934, and Russell Youngman and Laura H. Youngman vs. State of Illinois, No. 1935, and in the consolidated cases of Albert J. Moore et al. vs. The State of Illinois, Nos. 1957 to 1964, and No. 1974, to which reference is made therefor. The facts which apply particularly to the several cases under consideration herein, to-wit, the facts as to the location of the several properties and the character of the improvements thereon, if any, are as follows, to-wit: No. 1915. Mamie Umdenstook. Claimant is the owner of Lot No. 571 which is located on the west side of Clark Street, between S. B. I. Route 121 and Maple Street, being approximately one hundred five (105) feet south of said S. B. I. Route 121, and one hundred twenty (120) feet north of Maple Street; — and has a frontage of forty (40) feet on Clark Street and a depth of one hundred twenty-seven and one-half (127%) feet. The east or front line of the lot is two hundred seventy (270) feet east of the Sanford Street fill. This lot is improved by a one-story five-room frame dwelling with concrete block foundation and no basement. The building is equipped for electricity and gas, but has no furnace, no bath, no plumbing fixtures, no cesspool and no sewer connections. The exterior side walls are of stained shingle, and the building has a shingle roof. The floors and trim are of pine and the interior walls are of plaster. There is a small one-car garage, together with a shed and toilet, at the rear of the lot. The fill on the Clark Street approach to S. B. I. Route 121 commences at or near the north line of claimant’s lot. The surface of the lot is level with the adjoining street and there is no direct interference with ingress or egress over said street as the result of the construction of the improvement in question. No. 1916. Edwin Jones and Dorothy P. Jones. Claimants are the owners of Lot No. 585 which is located on the east side, of Monson Street, between S. B. I. Route 121 and Maple Street, being approximately fifteen (15) feet south of said S. B. I. Route 121, and one hundred sixty (160) feet north of Maple Street. The north boundary of such lot immediately adjoins the east and west alley which is just south of and parallel with S. B. I. Route 121 at that point. The lot has a frontage of forty (40) feet on Monson Street and a depth of one hundred twenty-seven and one-half (127%) feet. The west or front line of the lot is six hundred sixty (660) feet east of the Sanford Street fill. This lot is improved by a one-and-one-half-st'ory five-room frame dwelling with gable roof of ruhberoid roofing, and has a concrete block foundation and a five-foot basement. The building is equipped for electricity but not for gas, and has no cesspool, no furnace, no plumbing fixtures and no sewer connection. The exterior side walls are of stained shingle, and the interior walls are of plaster. The floors and trim are of pine. There is a small one-car garage located on the northwest corner of the lot, and an outside toilet. The fill on the Monson Street approach to S. B. I. Route 121 ranges from one foot six inches in height at the south lot line to five feet in height at the north lot line, and interferes materially with ingress and egress over said Monson Street. No. 1917. Norman W. Gebhardt. Claimant is the owner of Lot No. 569, which is a corner lot located at the northeast corner of the intersection of Sanford and Maple Streets, and is approximately three hundred (300) feet south of S. B. I. Route 121. This lot has a frontage of forty (40) feet on Sanford Street and a depth of one hundred twenty-seven and one-half (127%) feet. The lot in question is improved by a one-story four-room frame .dwelling, with stained shingle side walls and rubberoid roof, and has a basement the full length of the building. The floors and trim are of pine and the interior walls are of plasterboard. The building is equipped for lighting but not for gas; has a furnace but no bath, and no plumbing fixtures or sewer connection. There is a one-car garage at the rear of the lot, also a well and an outside toilet. The Sanford Street fill which constitutes the approach to S. B. I. Route 121, commences just south of the south line of claimant’s lot, and rises gradually to an elevation of two feet and three inches at the north line of the lot, as the result of which there is some material interference with ingress and egress over Sanford Street, as the result of the construction of the improvement in question. No. 1918. Anna B. Skinner. Claimant is the owner of Lot No. 578 which is located on the east side of Clark Street between S. B. I. Route 121 and Maple Street, being approximately 166.3 feet south of said S. B. I. Route 121, and forty (40) north of Maple Street. This property has a frontage of forty (40) feet on Clark Street and a depth of one hundred twenty-seven and one-half (127%) feet. The west or front line of the lot is three hundred thirty (330) feet east of the Sanford Street fill. This lot is improved by a one-story five-room frame dwelling with two porches, and has rubberoid roofing, a concrete block foundation, but no basement. The building is equipped for electricity but not for gas; has no furnace, no bath, no plumbing fixtures, no cesspool, and no sewer connections. The exterior walls are of siding. The floors and trim are of pine and the interior walls are of plasterboard. The property is in poor physical condition and badly in need of repairs. There is a three-car garage, a well, and an outside toilet at the rear of the lot. The south end of the fill on the Clark Street approach to S. B. I. Boute 121, is approximately eighty (80) feet north of the north line of claimant’s property. The surface of the lot is level with the adjoining street, and there is no interference with ingress or egress over said Clark Street as the result of the construction of the improvement in question. No. 1919. William M. Harris. Claimant is the owner of Lot No. 575 which is located on the east side of Clark Street between S. B. I. Boute 121' and Maple Street, being approximately forty-five (45) feet south of S. B. I. Boute 121, and one hundred sixty (160) feet north of Maple Street; — and has a frontage of forty (40) feet on Clark Street and a depth of one hundred twenty-seven and one-half (127:1/2) feet. The west or front line of such lot is three hundred thirty (330) feet east of the Sanford Street fill. The lot is improved by a one-story five-room frame dwelling* house of very cheap construction, which is equipped for electricity but not for gas. The building has a concrete foundation, but no basement. The exterior walls and roof are of rubberoid construction, and the interior walls are of plasterboard. The floors and trim are of pine. There is no furnace, no bathroom and no plumbing fixtures. There is a small garage and an outside toilet at the rear end of the lot. The north line of this lot adjoins the alley which is immediately south of S. B. I. Boute 121. The fill on the Clark Street approach to S. B. I. Boute 121 commences just south of the south line of claimant’s lot, and.rises gradually to a height of 1.5 feet at the north line of the lot, as a result of which there is some material interference with ingress and egress over said Clark Street as the result of the construction of the improvement in question. No. 1920. Mike Court. Claimant is the owner of Lot No. 565 which is located on the east side of Sanford Street between S. B. I. Route 121 and Maple Street, being approximately one hundred forty (140) feet south of said S. B. I. Route 121, and one hundred sixty (160) feet north of Maple Street; — and has a frontage of forty (40) feet on Sanford Street and a depth of one hundred twenty-seven and one-half (127%) feet. The lot is improved by a four-room bungalow of cheap construction, having an asbestos shingle roof, a concrete block foundation, but no basement. The exterior side walls are of siding, painted. The floors and trim are of pine, and the interior walls are of plaster. The building is wired for electricity but has no gas or sewer connections, no bathroom, no furnace, and no plumbing fixtures. There is a small garage and an outside toilet. The north line of this lot borders on an east and west alley, and the west lot line immediately adjoins Sanford Street. The fill on the Sanford Street approach to said S. B. I. Route 121 is six feet six inches high at the south line of claimant’s property and increases gradually to eight feet three inches at the north line of such property, as the result of which, access to the property from Sanford Street is practically destroyed. No. 1921. L. V. Taylor and Emma Taylor. Claimants are the owners of Lot No. 570 which is located on the west side of Clark Street between S. B. I. Route 121 and Maple Street, being approximately sixty-five feet south of said S. B. I. Route 121, and one hundred sixty (160) feet north of Maple Street; and has a frontage of forty (40) feet on Clark Street and a depth of one hundred twenty-seven and one-half (127%) feet. The north line of this lot borders on an east and west alley, and the east or front lot line is approximately two hundred seventy (270) feet east of the Sanford Street fill. The lot is improved by a four-room cottage with concrete block foundation, but no basement. The exterior walls are of stained shingles, and the roof of asbestos shingles. The floors and the interior trim are of pine and the interior walls of plaster. The building is equipped for electricity and gas but has no bathroom, no furnace, no sewer connections and no plumbing fixtures. There is a garage and a shed at the rear of the lot, as well as an outside toilet. The fill on the Clark Street approach to said S. B. I. Route 121 commences at a point just south of the south line of this lot and increases in height to 1.5 feet at the north end of the lot, as a result of which there is some interference with ingress and egress over said Clark Street. No. 1922. Henry E. Hanshaw and Stella Hanshaw. Claimants are the owners of Lot No. 587 which is located on the east side of Monson Street between S. B. I. Route 121 and Maple Street, being approximately ninety-five (95) feet south of said S. B. I. Route 121, and eighty (80) feet north of Maple Street; — and has a frontage of forty (40) feet on Monson Street and a depth of one hundred twenty-seven and one-half (127%) feet. The west or front line of the lot is six hundred sixty (660) feet east of the Sanford Street fill. The lot is improved by a five-room frame dwelling house with composition roof, and concrete block foundation, but no basement. The exterior walls are of siding, painted. The floors and trim are of pine and the interior walls are of plaster. The building is equipped for electricity and gas, but has no sewer connections, no cesspool, no furnace, and no plumbing fixtures. There is a one-car garage, a shed and outdoor toilet at the rear of the lot. The Monson Street approach to S. B. I. Route 121 commences a short distance north of the north line of this lot. The lot is level with the adjoining street and there is no interference with ingress or egress over Monson Street as the result of the construction of the improvement in question. No. 1923. Fred Denney and Frances Denney. Claimants are the owners of Lot No. 580 which is located on the west side of Monson Street between S. B. I. Route 121 and Maple Street, being approximately fifteen (15) feet south of said S. B. I. Boute 121, and one hundred sixty (160) feet north of Maple Street. This lot lies just south of the alley which at this point, parallels said Boute 121 on the south;— has a frontage of forty (40) feet on Monson Street and a depth of one hundred twenty-seven and one-half (127%) feet. The east or front line of the lot is six hundred (600) feet east of the Sanford Street fill. The property is improved by a one-story two-room frame dwelling house of cheap construction, with concrete foundation, but no basement. The exterior side walls and roof are of rubberoid shingle construction. The building is in poor condition, is equipped for electricity and gas, but has no sewer connections, no cesspool, no furnace, and no plumbing fixtures. There is a one-car garage, a coal shed and outdoor toilet at the rear of the lot. The fill on the Monson Street approach to S. B. I. Boute 121 has an elevation of 1.5 feet at the south line of this lot and increases gradually to five feet at the north line of the lot as the result of which access to said property from Monson Street is practically destroyed. No. 1924. Edwin Jones and Dorothy P. Jones. Claimants are the owners of Lot No. 586 which is a vacant lot located on the east side of Monson Street, between S. B. I. Boute 121 and Maple Street, being approximately fifty-five (55) feet south of S. B. I. Boute 121, and one hundred twenty (120) feet north of Maple Street; — and has a frontage of forty (40) feet on Monson Street and a depth of one hundred twenty-seven and one-half (127%) feet. The west or front line of the lot is six hundred sixty (660) feet east of the Sanford Street fill. The fill on the Monson Street approach to S. B. I. Boute 121 commences a short distance north of the south line of this lot, and rises gradually to an elevation of one and one-half feet at the north line of the lot, and consequently there is some interference with ingress and egress over Monson Street as the result of the construction of the improvement in question. No. 1925. Mike Court. Claimant is the owner of Lot No. 566 which is a vacant lot located on the east side of Sanford Street between S. B. I. Route 121 and Maple Street, being approximately one hundred eighty (180) feet south of S. B. I. Route 121, and one hundred twenty (120) feet north of Maple Street; — and has a frontage of forty (40) feet on Sanford Street and a depth of one hundred twenty-seven and one-half (127%) feet. The Sanford Street fill is four feet seven inches in height at the south line of this property, and increases gradually to a height of six feet six inches at the north property line, as the result of which, access to the property from Sanford Street is practically destroyed. No. 1926. William M. Harris. Claimant is the owner of Lot No. 576 which is a vacant lot located on the east side of Clark Street between S. B. I. Route 121 and Maple Street, being approximately sixty-five (65) feet south of S. B. I. Route 121, and one hundred twenty (120) feet north of Maple Street; — and has a frontage of forty (40) feet on Maple Street and a depth of one hundred twenty-seven and one-half (127%) feet. The west or front line of the lot is three hundred thirty (330) feet east of the Sanford Street fill. The fill on the Clark Street approach to S. B. I. Route 121 commences near the north line of this lot. The surface of the lot is level with the adjoining street and there is no interference with ingress or egress over Clark Street as the result of the construction of the improvement in question. No. 1927. Elmer Kinsinger. Claimant is the owner of Lot No. 574 which is located on the west side of Clark Street between S. B. I. Route 121 and Maple Street, being just north of said Maple Street and two hundred twenty-five (225) feet south of S. B. I. Route 121;— and has a frontage of forty (40)) feet on Clark Street and a depth of one hundred twenty-seven and one-half (127%) feet. The east or front line of the lot is two hundred seventy (270) feet east of the Sanford Street fill. The property is improved by a one-story three-room frame dwelling house of very cheap construction, without foundation or basement. The exterior walls are of stained shingle, and the roof of rubberoid construction. The floors and trim are of pine and the interior walls are of plasterboard. The building is equipped for electricity but not for gas. There is no sewer connection, no cesspool, no furnace, and no plumbing fixtures. There is a one-car garage and an outside toilet. The dwelling is located at the rear of the lot adjoining the alley. The south end of the fill on the Clark Street approach to S. B. I. Route 121 is approximately one hundred twenty (120) feet north of the north line of this lot. The surface of the lot is level with both Maple and Clark Streets, and there is no interference with ingress or egress over either of said streets as the result of the construction of the improvement in question. No. 1928. Bessie Ball. Claimant is the owner of Lot No. 589 which is located on the east side of Monson Street between S. B. I. Route 121 and Maple Street, being just north of Maple Street and approximately one hundred seventy-five (175) feet south of S. B. I. Route 121; — and has a frontage of forty (40) feet on Monson Street, and a depth of one hundred twenty-seven and one-half (127%) feet. The west or front line of the lot is six hundred sixty (660) feet east of the Sanford Street fill. The property is improved by a four-room dwelling house of cheap construction, and has a concrete foundation, but no basement. The exterior side walls are of siding, and the roof is of rubberoid construction. The floors and trim are of pine and the interior walls are of plasterboard. The building is equipped for electricity but not for gas, and has no sewer, no cesspool, no bathroom, no furnace and no plumbing fixtures. There is a shed and outdoor toilet at the rear of the lot. The north line of this lot is over eighty (80) feet south of the south end of the fill on the Monson Street approach to S. B. I. Route 121. The surface of the lot is on the same level as the adjoining streets, to wit, Monson and Maple Streets, and there is no interference with ingress or egress over either of said streets as the result of the construction of the improvement in question. No. 1929. Norman W. Gebhardt. Claimant is the owner of Lot No. 568 which is located on the east side of Sanford Street, between S. B. I. Route 121 and Maple Street, being approximately two hundred sixty (260) feet south of S. B. I. Route 121, and forty (40) feet north of Maple Street; — and has a frontage of forty (40) feet on Sanford Street and a depth of one hundred twenty-seven and one-half (127%) feet. The only improvement on this property is a small building with rubberoid covering, located on the rear of the lot, occupied by claimant as his residence, and which he testified was worth about one hundred dollars ($100.00) at the time the work on S. B. I. Route 121 was commenced. The Sanford Street fill which immediately adjoins this property on the west, ranges in height from two feet three inches at the south line to three feet five inches at the north line of said lot; as the result of which access to said property from Sanford Street is practically destroyed. No. 1930. Mamie Umdenstock. Claimant is the owner of Lot No. 572 which is a vacant lot located on the west side of Clark Street between S. B. I. Route 121 and Maple Street, being approximately one hundred forty-five (145) feet south of said S. B. I. Route 121, and eighty (80) feet north of Maple Street; — and has a frontage of forty (40) feet on Clark Street and a depth of one hundred twenty-seven and one-half (127%) feet. The east or front line of said lot is two hundred seventy (270) feet east of the Sanford Street fill. The fill on the Clark Street approach to said S. B. I. Route 121 commences about forty (40) feet north of the north line of this lot. The surface of the lot is level with the adjoining street and there is no interference with ingress or egress over said street as the result of the construction of the improvement in question. No. 2276. Dallas R. Sweeney and Grace E. Sweeney. Claimants are the owners of Lot No. 581 which is a vacant lot located on the west side of Monson Street between S. B. I. Route 121 and Maple Street, being approximately fifty-five (55) feet south of S. B. I. Route 121, and one hundred twenty (120) feet north of Maple Street; — and has a frontage of forty (40) feet on Monson Street and a depth of one hundred twenty-seven and one-half (127%) feet. The east or front line of the Lot is six hundred (600.) feet east of the Sanford Street fill. The fill on Monson Street which constitutes the approach to S. B. I. Route 121, commences at a point a short distance north of the south line of this lot and reaches, an elevation of 1.5 feet at the north line of the lot, as the result of which there is some interference with ingress and egress over Mon-son Street as the result of the construction of the improvement in question. No. 2277. Ed Pollitt. Claimant is the owner of Lot No. 588 which is located on the east side of Monson Street between S. B. I. Route 121 and Maple Street, being approximately one hundred thirty-five (135) feet south of said S. B. I. Route 121, and forty (40) feet north of Maple Street; and has a frontage of forty (40) feet on Monson Street and a depth of one hundred twenty-seven and one-half (127%) feet. The west or front line of such lot is six hundred sixty (660) feet east of the Sanford Street fill. The property is improved by a one-story four-room frame dwelling with brick foundation, but no basement. The exterior side walls are of siding, and the roof is of rubberoid construction. The floors and trim are of pine, and the interior walls are of plaster. The building is not equipped for electricity or gas, has no sewer connections, no cesspool, no furnace, and no plumbing fixtures. The south end of the fill on the Monson Street aproach to S. B. I. Route 121 is approximately fifty (50) feet north of the north line of this property. The surface of the lot is level with the adjoining street, and there is no interference with ing’ress or egress over said Street as the result of the construction of the improvement in question. Claimants contend that their several properties have been depreciated in value as the result of the - construction of the improvement in question, and base their claims upon the following elements of damage, to wit: 1. Dust blowing from the roadway. 2. Fumes from, and noise of passing automobiles. , 3. Interference with the circulation of air over said properties. 4. Interference with their right of access. 5. Interference with the natural drainage, and failure on the part of the Respondent to provide proper drainage. A review of the authorities on the legal questions involved in claimants’ contentions is fully set forth in the consolidated cases of Albert J. Moore, et al. vs. The State, Nos. 1957 to 1964, inclusive, and No. 1974, to which reference is made therefor. As in the .consolidated cases of Albert J. Moore, et al, hereinbefore referred to, and in order that this opinion may not be unduly extended, we will not attempt to set forth herein the application of the principles of law involved, to the facts in each particular case but will recite briefly the conclusions at which we have arrived. Upon consideration of all of the evidence, so far as the same applies to the several claimants, and the view of the several properties as taken by the court, and upon consideration of the law as the same applies to the facts in each case, we have concluded as follows, to wit: 1. As to the claims for damages on account of dust blowing from the "roadway, fumes from passing automobiles, and interference with the circulation of air over the premises of the several claimants; — none of the claimants have shown any depreciation in the value of their respective properties,for which they are entitled to damages. 2. As to claims for damages on account of interference with the natural drainage, etc., Lots 565, 566, 570, 571, 575, 576, 580, 581, 585, and 586 have each been depreciated in value to some extent, ás the result of the construction of the improvement in question, the amount of depreciation in each case varying with the particular lot. Future damages can be obviated in each case by connecting the open ditches or other means of drainage of such lots with the sewer system installed by the Respondent. 3. As to claims for damage on account of interference with the right of access, each and all of the lots involved in this proceeding have been depreciated in value to some extent as the result of the construction of the improvement in question, the amount of such depreciation in each case varying with the particular lot. 4. The total depreciation in value of each and all of the lots involved in this proceeding, as hereinbefore set forth, as the result of the construction of the improvement in question is as follows: Lot 571 — Mamie Umdenstock.............................. $400.00 Lot 585 — Edwin Jones and Dorothy P. Jones............... 900.00 Lot 569 — Norman W. Gebhardt............................. 400.00 Lot 578 — Anna B. Skinner................................. 200.00 Lot 575 — William M. Harris................................ 550.00 Lot 565 — Mike Couri...................................... 900.00 Lot 570- — L. V. Taylor and Emma Taylor................... 500.00 Lot 587 — Henry E. Hanshaw and Stella Hanshaw........... 350.00 Lot 580 — Fred Denney and Frances Denney................ 400.00 Lot 586 — Edwin Jones and Dorothy P. Jones............... 100.00 Lot 566 — Mike Couri...................................... 200.00 Lot 576 — William M. Harris............................... 75.00 Lot 574 — Elmer Kinsinger ................................ 100.00 Lot 589 — Bessie Ball......'................................ 175.00 Lot 568 — Norman W. Gebhardt............................ 200.00 Lot 572 — Mamie Umdenstock ............................. 75.00 Lot 588 — Ed Pollitt ...................................... 100.00 Lot 581 — Dallas R. Sweeney and Grace E. Sweeney......... 100.00 It is Thebefobe Ordebed that awards be and the same are hereby entered in favor of the several claimants herein as follows, to wit: No. 1915 — Mamie Umdenstock, owner of Lot 571, Four Hundred Dollars ($400.00). No. 1916 — Edwin Jones and Dorothy P. Jones, owners of Lot 585, Nine Hundred Dollars ($900.00). No. 1917 — Norman W. Gebhardt, owner of Lot 569, Four Hundred Dollars ($400.00). No. 1918 — Anna B. Skinner, owner of Lot 578, Two Hundred Dollars ($200.00). No. 1919 — William. M. Harris, owner of Lot 575, Five Hundred Fifty Dollars ($550.00). No. 1920 — Mike Couri, owner of Lot 565, Nine Hundred Dollars ($900.00). No. 1921 — L. V. Taylor and Emma Taylor, owners of Lot 570, Five Hundred Dollars ($500.00). No. 1922' — Henry E. Hanshaw and Stella Hdnshaw, owners of Lot 587, Three Hundred Fifty Dollars ($350.00). No. 1923 — Fred Denney and Frances Denney, owners of Lot 580, Four Hundred Dollars ($400.00). ■ No. 1924 — Edwin Jones and Dorothy P. Jones, owners of Lot 586, One Hundred Dollars ($100.00). No. 1925 — Mike Couri, owner of Lot 566, Two Hundred Dollars ($200.00). No. 1926 — William M. Harris, owner of Lot 576, Seventy-five Dollars ($75.00). No. 1927 — Elmer Kinsinger, owner of Lot 574, One Hundred Dollars ($100.00). No. 1928 — Bessie Ball, owner of Lot 589, One Hundred Seventy-five Dollars ($175.00). No. 1929 — Norman W. Gebhardt, owner of Lot 568, Two Hundred Dollars ($200.00). No. 1930 — Mamie TJmdenstock, owner of Lot 572, Seventy-five Dollars ($75.00). No. 2277 — Ed Pollitt, owner of Lot 588, One Hundred Dollars ($100.00). No. 2276 — Dallas R. Sweeney and Grace E. Sweeneyi owners of Lot 581, One Hundred Dollars ($100.00).